UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 9, 2013 Generac Holdings Inc. (Exact name of registrant as specified in its charter) Delaware 001-34627 20-5654756 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) S45 W29290 Hwy. 59 Waukesha, Wisconsin (Address of principal executive offices) (Zip Code) (262) 544-4811 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation of Bylaws; Change in Fiscal Year. Effective April 9, 2013, the board of directors (the “Board”) of Generac Holdings Inc. (the “Company”)amended and restated the bylaws of the Company (the “Amended and Restated Bylaws”) in order to amend Section 2.04 of the bylaws to contemplate a non-executive Chairman of the Board. The foregoing description of the Amended and Restated Bylaws is qualified in its entirety by the text of the Amended and Restated Bylaws, which are filed as Exhibit 3.1 to this Current Report on Form 8-K and are incorporated by reference in their entirety into this Item 5.03. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No.Description 3.1Amended and Restated Bylaws of Generac Holdings Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. April 10, 2013 GENERAC HOLDINGS INC. By: /s/ York A. Ragen York A. Ragen Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 3.1Amended and Restated Bylaws of Generac Holdings Inc.
